DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 10-17, 19, and 23-25 have been examined in this application.  This communication is a final rejection in response to the “Remarks” filed 8/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-14, 16-19, 23-25 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Number 3,222,014 to Buck.

Regarding claim 1, Howard discloses a ground vehicle with flight capability comprising:
A cockpit for a human pilot (seat 35);
A chassis (chassis 12);
A deployable airfoil (chute 14);
A cage attached to the chassis (main frame 16) and includes an attachment mechanism configured to connect to the airfoil (paragraph 59 discloses “The outriggers 36 are adapted for attachment thereto of brackets 37 that join the chute lines to the main frame 16”);
A front wheelbase attached to at least one of the chassis or the cage (around front wheel 32);
A rear wheelbase attached to at least one of the chassis or the cage (around rear wheel 24);
A motor disposed rearward of the cockpit (engine 38) connected to a propeller (propeller 40); and
Wherein the deployable airfoil is configured to deploy from the stowed configuration (see Figure 10) to the deployed configuration (see Figure 9) during ground locomotion of the vehicle (since the airfoil is required for flight, it must be deployed during ground locomotion of the vehicle in order to generate lift).
Howard does not explicitly disclose a deployment mechanism configured to cause deployment of the airfoil from the stowed configuration to the deployed configuration, wherein the deployment mechanism is configured to allow a pilot to selectively control the rate of the airfoil deployment.  However, this limitation is taught by Buck.  Column 2, lines 43-45 discloses “the pilot parachute 13 as released and on filling it withdraws the canopy 12 of the main parachute”.  Lines 18-42 describe a winch system 14 and 15 selectively driven by hydraulic motor 19 which, along with the use of mechanisms such as reduction gear trains 191, 192, clutches 20, 21, brakes 22, 26, controls the rate of deployment of the parachute 12.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Buck in order to better control the deployment of the parachute from the stowed to the deployed position and also to provide a mechanism for retracting the parachute when not in use.  

Regarding claim 2 (dependent on claim 1), Howard discloses the airfoil being configured to attach to, and detach from, the cage.  Paragraph 59 discloses “The outriggers 36 are adapted for attachment thereto of brackets 37 that join the chute lines to the main frame 16”.

Regarding claim 3 (dependent on claim 1), Howard discloses the vehicle being configured for powered ground locomotion using the propeller with the airfoil in the stowed configuration (paragraph 70 discloses “Those skilled in the art will also recognize that the vehicle 10 can be propelled on the ground with the propeller 40 driven by the aircraft engine 38"), and configured for powered flight using the propeller with the airfoil in the deployed configuration (paragraph 69 discloses “a powered parachute, which is propeller driven using a ram air chute for its wing for flying”).

Regarding claim 10 (dependent on claim 4), Howard and Buck do not disclose the deployment mechanism being configured to automatically adjust the rate of the airfoil deployment based on one or more of vehicle ground speed, relative wind speed, relative wind direction, vehicle weight, and canopy size.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to automatically adjust the deployment of the chute, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claims 11 (dependent on claim 1), 12 (dependent on claim 11), and 13 (dependent on claim 11), Buck further teaches a retrieval mechanism configured to assist retrieval of the airfoil form the deployed configuration to the stowed configuration, wherein the retrieval mechanism includes at least one of a winding drum, reel, spool, winch or windlass, wherein the retrieval mechanism is configured to control a rate of the airfoil retrieval.  Column 2, lines 65-69 disclose “Both winches 14 and 15 are then clutched in and driven to wind on both cables 16 and 123, to commence retraction of the entire assembly to prevent its contact with the grounds as aircraft ground speed is diminished”.  

Regarding claim 14 (dependent on claim 11), Buck further teaches the retrieval mechanism being configured to allow a pilot to selectively control the rate of the airfoil retrieval.  Column 2, lines 18-42 describe a winch system 14 and 15 selectively driven by hydraulic motor 19 which, along with the use of mechanisms such as reduction gear trains 191, 192, clutches 20, 21, brakes 22, 26, controls the rate of deployment of the parachute 12, and column 3, lines 1-3 for example discloses “the release of the brake 22 pertaining to the winch 14 will immediately free the lines 122 so that they revert to the position shown in FIG. 1”.  

Regarding claim 16 (dependent on claim 1), Buck further teaches a winding drum configured to wing shrouds of the airfoil so as to assist with at least one of deploying or retrieving the airfoil.  Column 2, lines 19-22 disclose “The rigging lines 122 are connected to cables 16 which are passed through tubular guides 17 and wound on the winch 14, and the line 123 is passed through a tubular guide 18 and wound on the winch 15”.  

Regarding claim 17 (dependent on claim 16)¸ Buck further teaches the winding drum being connected to a motor that powers the winding and/or unwinding of the shrouds.  Column 2, lines 23-25 disclose “the two winches 14 and 15 are arranged so that they may selectively be driven by a hydraulic motor 19”.  

Regarding claim 19, Howard discloses a ground vehicle with flight capability, comprising:
A cockpit for a human pilot (seat 35);
A chassis (chassis 12);
A cage (main frame 16) including two arc-shaped auxiliary supports (see part of the chassis that reference number 12 is pointing to in Figures 1-3), the two arc-shaped supports attached to the chassis;
A deployable airfoil (chute 14) configured to deploy from a stowed configuration (see Figure 10) to a deployed configuration (see Figure 9) during ground locomotion of the vehicle (since the airfoil is required for flight, it must be deployed during ground locomotion of the vehicle in order to generate lift); and
Deployment of the airfoil from the stowed configuration (see Figure 10) to the deployed configuration (see Figure 9) during ground locomotion of the vehicle (since the airfoil is required for flight, it must be deployed during ground locomotion of the vehicle in order to generate lift).
Howard does not disclose the two auxiliary supports combining to form an upward “V” shape when viewed from a front of the vehicle.  However, it would have been an obvious matter of design choice to make the different portions of the chassis of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Howard does not explicitly disclose a deployment mechanism configured to cause deployment of the airfoil from the stowed configuration to the deployed configuration, wherein the deployment mechanism is configured to allow a pilot to selectively control the rate of the airfoil deployment.  However, this limitation is taught by Buck.  Column 2, lines 43-45 discloses “the pilot parachute 13 as released and on filling it withdraws the canopy 12 of the main parachute”.  Lines 18-42 describe a winch system 14 and 15 selectively driven by hydraulic motor 19 which, along with the use of mechanisms such as reduction gear trains 191, 192, clutches 20, 21, brakes 22, 26, controls the rate of deployment of the parachute 12.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Buck in order to better control the deployment of the parachute from the stowed to the deployed position and also to provide a mechanism for retracting the parachute when not in use.  

Regarding claim 23, Howard discloses a ground vehicle with flight capability, comprising:
A cockpit for a human pilot (seat 35);
A chassis (chassis 12);
A deployable airfoil (chute 14);
A cage attached to the chassis (main frame 16) and includes an attachment mechanism configured to connect to the airfoil (paragraph 59 discloses “The outriggers 36 are adapted for attachment thereto of brackets 37 that join the chute lines to the main frame 16”);
A front wheelbase attached to at least one of the chassis or the cage (around front wheel 32);
A rear wheelbase attached to at least one of the chassis or the cage (around rear wheel 24);
A motor disposed rearward of the cockpit (engine 38) connected to a propeller (propeller 40); and
Wherein the deployable airfoil is configured to deploy from the stowed configuration (see Figure 10) to the deployed configuration (see Figure 9) during ground locomotion of the vehicle (since the airfoil is required for flight, it must be deployed during ground locomotion of the vehicle in order to generate lift).
Howard does not explicitly disclose a deployment mechanism configured to cause deployment of the airfoil from the stowed configuration to the deployed configuration, a retrieval mechanism configured to assist retrieval of the airfoil from the deployed configuration to the stowed configuration.  However, this limitation is taught by Buck.  Column 2, lines 43-45 discloses “the pilot parachute 13 as released and on filling it withdraws the canopy 12 of the main parachute” and lines 65-68 disclose “Both winches 14 and 15 are then clutched in and driven to wind on both cables 16 and 123, to commence retraction of the entire assembly”.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Buck in order to better control the deployment of the parachute from the stowed to the deployed position and also to provide a mechanism for retracting the parachute when not in use.  

Regarding claim 24 (dependent on claim 23), Buck further teaches the retrieval mechanism including at least one of a winding drum, reel, spool, winch or windlass (winches 14 and 15).

Regarding claim 25 (dependent on claim 23), Buck discloses the retrieval mechanism being configured to allow a pilot to selectively control a rate of the airfoil retrieval.  Column 2, lines 18-42 describe a winch system 14 and 15 selectively driven by hydraulic motor 19 which, along with the use of mechanisms such as reduction gear trains 191, 192, clutches 20, 21, brakes 22, 26, controls the rate of deployment of the parachute 12.  

Claims 5-6 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Number 3,222,014 to Buck, in further view of US Patent Number 5,409,187 to Dunham.

Regarding claims 5 (dependent on claim 1), and 6 (dependent on claim 1), Howard and Buck do not disclose wherein the deployment mechanism includes at least one of a piston, pressurized gas, a spring, a charge, or a rocket, wherein the deployment mechanism including a housing configured to at least partially accommodate the airfoil in the stowed configuration, the housing including an actuator configured to assist with deployment of the airfoil from the stowed configuration to the deployed configuration by at least one of releasing compression of the airfoil, or direct inflation from a pressurized gas source.  However, these limitations are taught by Dunham.  Column 4, lines 7-10 disclose “A drag line 36 connects the rocket assembly 34 to the deployment package 24, and operates to drag the deployment package 24 from the container 10 when the rocket is fired”.  It would be obvious to a person having ordinary skill in the art to modify Howard and Buck using the teachings from Dunham in order to help propel the deployment package from the container during release.  

Claim 7 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Number 3,222,014 to Buck and US Patent Number 5,409,187 to Dunham, in further view of US Patent Number 4,657,207 to Poling.

Regarding claim 7 (dependent on claim 6), Howard does not explicitly disclose the airfoil being configured to be stowed at least partially in the housing by at least one of folding or rolling the airfoil.  However, this limitation is taught by Poling.  Poling discloses a paraglider vehicle, and column 4, lines 54-56 disclose “The canopy and lines are preferably folded and stowed in a bag 116 attached to the upright bars 114 behind the seat”.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Poling in order to store the chute in a way that allows it to be easily deployed.

Claim 15 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2007/0023566 by Howard in view of US Patent Number 3,222,014 to Buck, in further view of US Patent Number 6,726,150 to Preston.

Regarding claim 15 (dependent on claim 1), Howard does not disclose the airfoil including a plurality of stiffeners or springs configured to assist with deployment of the airfoil via at least one of the compression in the stowed configuration or expansion in the deployed configuration.  However, this limitation is taught by Preston.  Column 1, lines 62-65 disclose “the stiffeners are plastic or mylar sheets sewn on the vertical ribs of the canopy into the nose.  The stiffeners reinforce the nose of the canopy and help maintain its shape”.  It would be obvious to a person having ordinary skill in the art to modify Howard using the teachings from Preston in order to assist in the deployment of the chute and in maintaining its shape.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.
Regarding the argument that neither Howard nor Buck discloses a deployment mechanism configured to cause deployment of the airfoil from the stowed configuration to the deployed configuration, wherein the deployment mechanism is configured to allow a pilot to selectively control the rate of airfoil deployment, applicant continues to try to show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The combination of references has Howard disclosing a deployable airfoil that is in the form of a parachute.  While it is true that not all parachutes are airfoils, some parachutes are airfoils, and chute 14 of Howard is a ram air canopy type that is an airfoil.  Meanwhile, Buck provides a teaching and Buck provides a teaching for a deployment mechanism for parachutes that can be applied to the parachute of Howard (which, again, is an airfoil).  Similarly, applicant’s arguments that Dunham does not cause deployment of an airfoil are moot because Howard already discloses a parachute that functions as an airfoil, and Dunham provides a teaching for deployment of a parachute.  
Regarding the argument that round canopies such as the drag parachutes in Buck are configured as a single open bag that fills with air to create drag as opposed to numerous cells joined side by side, first, Figure 6 of Buck clearly shows that the round canopy also comprises numerous cells joined side by side, that must all be filled.  Furthermore, the teachings of both Howard and Dunham are drawn to methods of deploying a parachute from a stowed position, which are applicable to the chute 14 of Howard because the chute needs to be deployed before any cells can be filled with air, regardless of the orientation of the cells.  
Regarding the arguments as a whole, as discussed in the telephonic interview on 8/31/2022, applicant’s arguments are primarily drawn to the differences in the methods of operating the deployment mechanism.  However, there are no method claims, no description in the applicant’s disclosure of what method steps specifically set apart the deployment mechanism from the prior art of record, and no limitations in the current apparatus claims distinguish the deployment mechanism from the prior art of record.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642